Name: 1999/266/EC: Commission Decision of 8 April 1999 approving the conditions of utilisation of the graphic symbol for quality agricultural products specific to the region of the Azores (notified under document number C(1999) 855)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  marketing;  consumption;  agricultural activity;  agricultural structures and production
 Date Published: 1999-04-21

 Avis juridique important|31999D02661999/266/EC: Commission Decision of 8 April 1999 approving the conditions of utilisation of the graphic symbol for quality agricultural products specific to the region of the Azores (notified under document number C(1999) 855) Official Journal L 104 , 21/04/1999 P. 0029 - 0030COMMISSION DECISIONof 8 April 1999approving the conditions of utilisation of the graphic symbol for quality agricultural products specific to the region of the Azores(notified under document number C(1999) 855)(Only the Portuguese text is authentic)(1999/266/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Council Regulation (EC) No 2348/96(2) and in particular Article 31(3) thereof,Having regard to Commission Regulation (EC) No 1418/96 of 22 July 1996 laying down detailed rules for the use of a graphic symbol for quality agricultural products specific to the most remote regions(3),Whereas, pursuant to Article 31(2) of Regulation (EEC) No 1600/92, a graphic symbol has been devised to improve awareness and encourage the consumption of quality processed and unprocessed agricultural products specific to the regions of the Azores and Madeira; whereas the Commission published that graphic symbol and the conditions governing its reproduction in Regulation (EC) No 2054/96(4);Whereas, in accordance with Article 31(3) of Regulation (EEC) No 1600/92, the conditions of utilisation of the graphic symbol for quality agricultural products specific to the regions of the Azores and Madeira are to be proposed by the trade organisations, forwarded by the national authorities and approved by the Commission; whereas, together with a favourable opinion, the Portuguese authorities have forwarded those conditions of utilisation and the administrative rules on the basis of which the competent authorities of the Azores intend granting rights to use the graphic symbol;Whereas those conditions of utilisation are in line with the objectives for which the graphic symbol was introduced; whereas those conditions of utilisation should accordingly be approved,HAS ADOPTED THIS DECISION:Article 1The conditions of utilisation of the graphic symbol for quality agricultural products specific to the region of the Azores, as presented by the Portuguese authorities and set out in the Annex hereto, are hereby approved.Article 2This Decision is addressed to the Portuguese Republic.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 8 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 320, 11.12.1996, p. 1.(3) OJ L 182, 23.7.1996, p. 9.(4) OJ L 280, 31.10.1996, p. 1.ANNEXExtract from the order in Council (portaria) of the autonomous region of the Azores setting out the conditions of utilisation and the administrative rules for the application of the graphic symbol for quality agricultural products specific to the region of the Azores.Autonomous region of the AzoresRegional secretariat for agriculture, fisheries and environmentDRAFT ORDER IN COUNCIL (PORTARIA)(Extract)Article 11. The graphic symbol introduced, pursuant to Article 31 of Council Regulation (EEC) No 1600/92, shall be used solely for processed and unprocessed agricultural and fishery products specific to the autonomous region of the Azores as a most remote region.2. Unprocessed agricultural and fishery products must have been obtained in the autonomous region of the Azores.Where the main characteristic is the raw material used, at least 90 % by volume of the processed products specific to the autonomous region of the Azores must have been obtained locally.Where the main characteristic of the processed products is the method of production or manufacturing, consideration shall be given to the specific nature of that method of production or manufacturing.3. The products must possess special characteristics as products of the autonomous region of the Azores; these may cover the conditions, methods and techniques of production or manufacturing and compliance with standards of presentation and packaging.4. The graphic symbol shall be used solely for products of superior quality.Quality shall be defined by reference to Community regulations or, where none such exist, international standards.Where no Community or international standards exist, the applicable standards shall be laid down by the regional secretariat for agriculture, fisheries and environment on the basis of proposals from the trade organisations.